DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 5/2/22 is acknowledged.  The traversal is on the ground that no serious burden exists in examining all the pending claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement clearly meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Applicant’s response dated 5/2/22 has been entered. Claims 1-18 are currently active with claims 19-20 standing withdrawn.

Claim Objections
Claims 1, 4, 6, 13, and 17 objected to because of the following informalities:  Applicant alternates between using ‘µ’ and ‘microns’. It is further noted that a ‘µ’ by itself does not designate the intended unit. While the Examiner does not believe that this rises to the level of indefiniteness, for clarity of the record it is respectfully requested that Applicant select and consistently utilize either ‘µm’ or ‘microns,’ but not ‘µ.’ Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the substrate layer extending planarly over a length and width of the substrate layer.” It is unclear from the claim or the specification how the substrate would extend planarly over itself, or in another reading, have a different length and width from itself. For purposes of examination, any substrate layer which has planar dimensions (i.e. length and width) will be considered to read on this limitation.
Claim 6 recites the limitation "the polymer film" in line 4.  There is insufficient antecedent basis for this limitation in the claim. “The polymer film” is not defined in claim 6 or claim 4 from which it depends. However, it is defined as an embodiment of the substrate materiel in claim 5. As such, claim 6 will be treated as though it depends from claim 5, where the substrate is a polymer film.
Claims 7 and 14 recite the limitation “at least one of a silver, copper, and a graphite metallic printing ink.” As “metallic printing ink” appears to apply to each of silver, copper, and graphite, it is unclear from the claims and/or specification how graphite constitutes a metallic composition. For purposes of examination, a graphite ink will be considered ‘metallic’ for the purposes of meeting this limitation.
Claim 13 recites the limitation "the substrate layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim. “The substrate layer” is not defined in claim 13, rather the phrase utilized is ‘a polymer film’. For purposes of examination ‘the substrate layer’ and ‘the polymer film’ will be considered to be the same element.
Claims 2-5, 8-12, and 15-18 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbins et al. (US 2010/0190004) in view of Thomas et al. (US 2014/0370313) in further view of Lewis “The Hygienic Benefits of Antimicrobial Copper Alloy Surfaces In Healthcare Settings” (attached).
Regarding claims 1-5, 7, 11-16, Gibbins teaches an antimicrobial thin film laminate (Gibbins abs) comprising a substrate (polymer film) with a first side and a second side disposed apart from each other by a layer thickness (Gibbins fig 3; para 44—also uses the phrase “structural element”), an antimicrobial metal layer which may include copper and/or zinc (Gibbins para 26) on a first side of the substrate (Gibbins para 7, 44), where the antimicrobial layer is coplanar with the substrate layer (Gibbins fig 1-4), that the antimicrobial layer is exposed (Gibbins fig 1; para 23), and that there is an adhesive layer formed on the second side of the substrate and extending a thickness (Gibbins fig 1-4; para 23). As noted in the 112(b) rejection above that the substrate can be any convenient size (Gibbins para 49) reads upon the requirement for the substrate to extend planarly over a length and width.
Gibbins is silent with respect to the presence of a pre-metallization layer, that the thickness of the metal layer is from 2.0 µm to 5.0 µm, and that the metal is at least 90% copper.
Gibbins and Thomas are related in the field of metallization of non-conductive polymer substrates (Thomas para 61, 110-112). Thomas teaches an adhesion coating (pre-metallization layer) of nanometer-size particles (Thomas para 10, 61, 110), of about 0.5-500 nm (Thomas para 52), which may comprise metals such as silver and copper (Thomas para 41-42), formed on the polymer substrate surface in either a monolayer or multilayer, with the multilayer being preferably up to 5 stacks (Thomas para 138) which thereby renders the surface susceptible to the subsequently plated metal layer and increases adhesion between the metal and substrate (Thomas para 61). This would provide for a thickness range from 0.5 nm to about 2.5 µm (Thomas para 52, 138). Thomas further teaches that the desired thickness of metal layer varies, but above 0.1 µm is required for the metal layer to be ‘closed’, that is, without pores or cracks, thus ensuring the metal layer acts as an encapsulation to the substrate (i.e. ‘completely covering a first side’) (Thomas para 198). 
Examiner’s note: The common definition of an ink is a ‘colored fluid,’ as provided by the OED, as the nanometer size particles of Lewis are applied to a surface via dipping, spraying, or pipetting the metallic solution, it would follow that the metallic adhesion promoting layer of Thomas would constitute a ‘metallic ink,’ particularly as no special definition is provided in Applicant’s as-filed specification for what constitutes an ‘ink.’
It would be obvious to one of ordinary skill in the art to modify the polymer and metal laminate of Gibbins to include an adhesion promoting layer of silver or copper nanoparticles at a coating thickness of about 0.5 nm to 2.5 micron as taught by Thomas because this would provide an adhesion promoting layer which also enables the substrate to be plated more traditionally by providing a thin layer of silver or copper nanoparticles prior to the primary plating. It would further be obvious to one of ordinary skill in the art to modify the thickness of the metal layer of Gibbins to be above 0.1 µm as taught by Thomas because this thickness ensures there are no cracks or pores in the metal layer, functionally encapsulating the substrate. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thicknesses taught by Gibbins in view of Thomas overlaps with the instantly claimed thicknesses and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Gibbins in view of Thomas is silent with respect to the metal of the metal layer being at least 90% copper, 90% copper and 10% zinc, or 95% copper and 5% zinc.
Gibbins in view of Thomas and Lewis are related in the field of antimicrobial copper/copper alloy surfaces. Lewis teaches that Cu-Zn alloys such as 90/10 brass or 95/5 brass provide for antimicrobial surfaces with a 60-90 min time for zero count of bacteria (Lewis page 41, 42), noting that these alloys outperformed bronze, Cu-Ni alloys, and stainless steel (Lewis page 108) over the same time periods (Lewis page 42-44). Lewis further teaches that the copper surfaces are also effective against viruses (Lewis page 69-70) It would be obvious to one of ordinary skill in the art to modify the generally taught ‘copper’ of Gibbins in view of Thomas to be at least 90% copper such as a 90/10 or a 95/5 Cu-Zn brass alloy as taught by Lewis because this would provide an antimicrobial alternative to common surfaces such as stainless steel. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 8, Gibbins in view of Thomas and Lewis teach an anti-microbial copper-based laminate as above for claim 1. Gibbins further teaches that the metallized thin film may be wound into a roll on a core (Gibbins para 53).
Regarding claim 9, Gibbins in view of Thomas and Lewis teach an anti-microbial copper-based laminate as above for claim 1. Gibbins further teaches that the adhesive layer may be any of a pressure-sensitive adhesives or heat-activated (thermoplastic) adhesives (Gibbins para 38).
Regarding claim 10, Gibbins in view of Thomas and Lewis teach an anti-microbial copper-based laminate as above for claim 1. Gibbins further teaches that there may be a silicone coated release liner in contact with the adhesive surface of the laminate (Gibbins para 45). 

Claims 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbins in view of Thomas and Lewis as applied to claims 1 or 13 above, and further in view of MacDonald et al. (US 208/0044458).
Regarding claims 6 and 17, Gibbins in view of Thomas and Lewis teach an anti-microbial copper-based laminate as above for claims 1 or 13, notably for the deposition thickness of the adhesion improving layer and the plating thickness on non-conductive polymer substrates.
Gibbins in view of Thomas and Lewis are silent with respect to the thickness of the polymer substrate.
Gibbins in view of Thomas and Lewis, and MacDonald are related in the field of antimicrobial polymeric films. MacDonald teaches that a polymeric substrate for antimicrobial films may have a thickness of from 20-75 µm so that the film is self-supporting (MacDonald para 15, 29). It would be obvious to one of ordinary skill in the art to modify the thickness of the polymeric substrate of Gibbins in view of Thomas and Lewis to be from 20-75 µm thick as taught by MacDonald because this enables the substrate film to be self-supporting.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness of the polymer substrate taught by Gibbins in view of Thomas, Lewis, and MacDonald overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 18, Gibbins in view of Thomas and Lewis teach an anti-microbial copper-based laminate as above for claim 13, notably for the deposition thickness of the adhesion improving layer and the plating thickness on non-conductive polymer substrates.
Gibbins in view of Thomas and Lewis are silent with respect to the thickness of the polymer substrate.
Gibbins in view of Thomas and Lewis, and MacDonald are related in the field of antimicrobial polymeric films. MacDonald teaches that a polymeric substrate for antimicrobial films may have a thickness of from 5-350 µm so that the film is self-supporting (MacDonald para 15, 29). It would be obvious to one of ordinary skill in the art to modify the thickness of the polymeric substrate of Gibbins in view of Thomas and Lewis to be from 20-75 µm thick as taught by MacDonald because this enables the substrate film to be self-supporting. 
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness of the polymer substrate taught by Gibbins in view of Thomas, Lewis, and MacDonald overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        9/27/22


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781